28 S.W.3d 494 (2000)
Travis BASTAIN and Celestine Bastain, Plaintiffs/Respondents,
v.
Thomas E. BROWN, Defendant/Appellant, and
Gloria J. Brown, Defendant.
No. ED 77460.
Missouri Court of Appeals, Eastern District, Division Five.
October 10, 2000.
Travis Bastain, St. Louis, pro se.
Celestine Bastain, St. Louis, pro se.
*495 Thomas E. Brown, Florissant, pro se.
Gloria J. Brown, Florissant, pro se.
Before MARY K. HOFF, C.J., KATHIANNE CRANE and SHERRI B. SULLIVAN, JJ.
PER CURIAM.
Defendant, Thomas E. Brown,[1] appeals pro se from the judgment entered by the circuit court against him after a trial de novo on a small claims action brought by plaintiffs Travis Bastain and Celestine Bastain. On appeal, defendant challenges the trial court's failure to consider certain evidence adduced at trial. We dismiss the appeal on the ground that the record on appeal is insufficient under Rule 81.12(a) to review the appeal, because defendant failed to file a transcript of the trial de novo.
Rule 81.12(a) provides that the record on appeal shall contain all of the record, proceedings and evidence necessary to the determination of all questions to be presented. Environmental Quality Research, Inc. v. Mercantile Trust Nat'l Ass'n, 854 S.W.2d 500, 501 (Mo.App.1993). This rule requires an appellant to file a transcript and prepare a legal file so that the record contains all the evidence necessary for a determination of questions presented to the appellate court for a decision. Id. In the absence of the required record, there is nothing for us to review. Lake Tishomingo Property Owners v. Klein, 872 S.W.2d 569, 570 (Mo.App.1994).
Defendant has not filed a copy of the transcript from the trial de novo proceedings. The legal file contains a minute entry dated October 4, 1999 which shows that the trial de novo was recorded by sound recording. Parties proceeding pro se are bound by the same rules as lawyers. Coyne v. Coyne, 17 S.W.3d 904, 905-06 (Mo.App.2000); Snelling v. Stephenson, 747 S.W.2d 689, 690 (Mo.App.1988). Without a transcript of the proceedings, we cannot assess the errors alleged.
Appeal dismissed.
NOTES
[1]  Defendant Gloria Brown did not request or obtain leave to file a late notice of appeal. Because he is not a licensed attorney, Thomas Brown may not act on behalf of Gloria Brown in this court.